       Case 1:21-mj-00494-RMM Document 9 Filed 08/23/21 Page 1 of 2




                           UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF
                                 COLUMBIA


 UNITED STATES OF AMERICA                      :
                                               :
        v.                                     : CRIMINAL NO. 21-mj-494
                                               :
 STEVEN THURLOW,                               :
      Defendant.                               :


     CONSENT MOTION TO CONTINUE PRELIMINARY HEARING AND FOR
                       EXCLUDABLE DELAY

        The United States of America, by and through its attorney, the United States Attorney

 for the District of Columbia, respectfully files this Consent Motion to Continue the Preliminary

 Hearing in the above-captioned matter from September 7, 2021 to October 7, 2021. The

 Government and the defendant agree that there is good cause to extend the complaint in this

 case from September 7, 2021 to October 7, 2021, and to adjourn the preliminary hearing/status

 conference in this case to October 7, 2021. Defendant concurs in this request and agrees that

 it is in his best interest. In support thereof, the government states as follows:

       1. The government and counsel for the defendant have conferred and are continuing to

communicate to resolve this matter. Counsel for Defendant was appointed when he appeared in

DC via Zoom. Defendant retained new counsel in Michigan, causing his current counsel to close

his file. Since then, the retained counsel has not been able to secure admission to this Court, nor

has he been able to obtain local counsel. Therefore, the current counsel for defendant will remain

on the case and needs more time to reopen his file and confer with his client. The parties agree

that the complaint will remain in full force and effect through the new date of October 7, 2021.

The parties agree that this stipulation and any order resulting therefrom shall not affect any

                                               1
       Case 1:21-mj-00494-RMM Document 9 Filed 08/23/21 Page 2 of 2



previous order of pretrial detention or pretrial release.

       2. The parties, therefore, would respectfully request that the preliminary hearing and the

date by which an information or an indictment must be filed be continued until October 7, 2021.

The parties agree that the failure to grant this continuance “would deny counsel for the defendant

. . . the reasonable time necessary for effective preparation, taking into account the exercise of

due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, “the ends of justice served by the

granting of such continuance [will] outweigh the best interests of the public and the defendant in

a speedy trial,” 18 U.S.C. § 3161(h)(7)(A), and the parties request an order to that end. The

parties agree that pursuant to 18 U.S.C. § 3161, the time from September 7, 2021 to October 7, 2021

shall be excluded in computing the date for speedy trial in this case.

     Wherefore, the parties respectfully request that the Court continue the Preliminary Hearing

in this matter until October 7, 2021.



                                     Respectfully submitted,

                                     CHANNING PHILLIPS
                                     ACTING UNITED STATES ATTORNEY

                                        By:    /s/ Mitra Jafary-Hariri
                                               MITRA JAFARY-HARIRI
                                               Assistant United States Attorney
                                               Detailee
                                               MI Bar No. P74460
                                               211 W. Fort Street, Suite 2001, Detroit, MI 48226
                                               mitra.jafary-hariri@usdoj.gov
                                               (313) 226-9632




                                                2
